DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 13, 16, 20-22, 24, 25, 29, 30, 32 and 37-61 are pending upon entry of amendment filed on 12/21/21.

3.	In light of Applicant’s amendment filed on 12/21/21, the rejection of record has been withdrawn.  The currently amended claims require heavy chain CDRs set forth in the SEQ ID NO:6-8 and one or more light chain CDRs set forth in the SEQ ID Nos:3-5, respectively.

4.	The following new ground of rejection is necessitated by Applicant’s amendment filed on 12/21/21.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 13, 16, 20-22, 24, 25, 29, 30, 32 and 37-61 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabled for both heavy and light chain of anti-CD45 antibody comprising all 6 CDRs in proper order and anti-CD45 antibody consisting of an entire heavy chain and an entire light chain set forth in SEQ ID NO:1, 2, 13-15, does not provide enablement for more.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use at least heavy chain CDRs 1-3 set forth in SEQ ID NO:6-8 as recited in the instant claims.  A person of skill in the art would not know which amino acids are essential, which amino acids are non-essential, and what particular lengths identify essential to binding to CD45 other than BC8 that is already known.  There is insufficient guidance to direct a person of skill in the art to select particular amino acid is essential for antigen binding other than CDRs from heavy and light chains set forth in SEQ ID NO3-8.

Without detailed direction as to which amino acid is essential to antigen binding, a person of skill in the art would not be able to determine the antigen binding without undue experimentation.

It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Janeway et al. (Immunobiology, 6th Edition, 2004, Garland Science, p. 110-112) teach that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation are required in order to produce a protein having antigen binding function and that proper association of heavy and light chain variable regions is required in order to form functional binding sites.


Furthermore, Applicant has no working examples demonstrating a light or heavy chain alone which exhibits antigen binding.

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view of the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

7.	No claims are allowable.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 24, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644